DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s amendments successfully overcome the objections to the Specification and Drawings.
In response to applicant's argument that the newly amended claim 1 overcomes the previous 101 rejection, the argument is not found persuasive, and relies on limitations that are not present in the claimed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The applicant’s amendments to claim 14, successfully overcome the 112b rejection from the previous office action.
Applicant's arguments filed 03/29/2021 regarding claims 1-4 and 14, have been fully considered but they are not persuasive. The applicant argues that Gopalakrishnan fails to teach “wherein, in an instance in which the type of arrhythmia to be identified as acquired is one of a normal or bundle branch block heartbeat, a supraventricular abnormal heartbeat, a ventricular abnormal heartbeat, a ventricular fusion heartbeat, and an unclassified heartbeat: the feature wave information comprises QRS wave information, P wave information, and T wave information; and extracted feature parameters comprise a time domain feature parameter, a wavelet feature parameter, a frequency domain feature parameter, and a nonlinear feature parameter,” however, as described in the previous office action, Gopalakrishnan does teach an identified arrhythmia to be detected, being Supraventricular Tachycardia (a supraventricular abnormal heartbeat) [Table 2] as well as other arrhythmias, wherein the feature wave information comprises QRS wave information, P wave information, and T wave information [0070]. Gopalakrishnan further teaches wherein, in an instance in which the type of arrhythmia to be identified as acquired is an atrial fibrillation [0050] and [0052-0053]: the feature wave information comprises R wave information and P wave information; and extracted feature parameters comprise a wavelet feature parameter, a frequency domain feature parameter, and a time domain feature parameter [0070]. 
The applicant further argues that the claimed invention “can detect feature wave information in an ECG signal depending on a type of arrhythmia to be identified. Then, feature parameters may be extracted from the denoised ECG signal and the feature wave information according to the type of arrhythmia to be identified. Accordingly, for different types of arrhythmia to be identified, the feature wave information and extracted feature parameters are different.” The claimed invention as presented in claim 1 fails to teach the method wherein different feature parameters are extracted depending on 
Further, Gopalakrishnan teaches identifying a type of arrhythmia to be identified, as the invention teaches training the algorithms based on the data and identified arrhythmias used to determine a health score [0016]; [0053]; [0058]. If the algorithms are learning from the data and improving based on the extracted parameters and identified/predicted arrhythmias, than the database has a template or system that is being run for finding a determined arrhythmia. Gopalakrishnan also teaches the ECG data being compared to templates that are based on other arrhythmias, depending on the template an arrhythmia is determined to be identified [0071].
The applicant’s arguments for all claims dependent on Claim 1 were dependent on the independent claim overcoming the original rejection, and therefore for the reasons described above the arguments are found to be non-persuasive.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 lines 4-5 reads “                                
                                    m
                                    i
                                    n
                                    ⁡
                                    (
                                    x
                                    )
                                
                             is a minimum value of the feature parameter” however, it should read “                                
                                    m
                                    i
                                    n
                                    ⁡
                                    (
                                    x
                                    )
                                
                             is a minimum value of the feature parameters”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1 and 2 are rejected under U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 is drawn to a computer implemented method for identifying arrhythmia by, acquiring a type of arrhythmia to be identified, acquiring an ECG signal by an ECG acquisition device; detecting feature wave information in the ECG signal according to the type of arrhythmia that is being identified; extracting feature parameters from the feature wave information; identifying by a classifier, the occurrence of the type of arrhythmia to be identified according to the feature parameters and displaying, on a display device, information relating to the occurrence of the type of arrhythmia to be identified. This method under the broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing precludes the steps of the method from practically being performed in the mind or manually in combination with pen and paper. For example, acquiring a type of arrhythmia to be identified can be done by thinking of what type of arrhythmia to identify, or by being told by another person such as a medical professional as to which arrhythmia to look for. Acquiring an ECG signal collected by an ECG acquisition device can be done by looking at a user interface of an ECG device or reading a printed ECG chart. An individual, such as an EMT can detect feature wave information in the ECG signal according to the arrhythmia identified by analyzing the ECG reading on a user interface or printed chart. An EMT could similarly extract feature parameters by analyzing the signal and feature wave information. An individual, such as an EMT can act as a classifier by analyzing the signal and feature information to identify the occurrence of an arrhythmia. The limitations for the features to be extracted in the instance in which the type of arrhythmia to be identified, is one of a normal or bundle branch block heartbeat, a supraventricular abnormal heartbeat, a ventricular abnormal heartbeat, a ventricular fusion heartbeat, and an unclassified heartbeat do not create any step that cannot be done by the EMT, because in order to identify such an arrhythmia, an EMT would analyze 
This judicial exception is not integrated into a practical application because the claims fails to mention additional elements in the claims to impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, the claim does not mention additional components integrated into the abstract idea that impose a meaning full limitations, as the preamble stating "A computer implemented method" does not provide structure or function outside of a generic computing component. The lack of additional components to the abstract idea means that the invention is not an inventive concept. The claims are not patentable.
The dependent claims do not add significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al (P.G Pub. No. U.S. 20015/0164349).
Regarding claim 1, Gopalakrishnan teaches a computer-implemented method for identifying arrhythmia ([0050]; [0054]; Fig 2 illustrates a method for predicting/identifying arrhythmia), comprising: acquiring a type of arrhythmia to be identified ([0016]; [0053] explains that any number of machine learning algorithms or methods may be trained to identify atrial fibrillation or other conditions such as arrhythmias; [0063]; [0071] teaches comparing ECG signals to templates for identifying atrial fibrillation and other arrhythmias, so the template used if for an acquired arrhythmia to identify); acquiring an electrocardiogram (ECG) signal collected by an ECG acquisition device ([0050] teaches a raw heart rate signals may be provided using an electrocardiogram (ECG) in communication with the portable computing device; [0058] describes how a raw heart signal can be obtained from an ECG of a user); detecting feature wave information in the ECG signal according to the type of arrhythmia to be identified ([0052] describes how machine learning based algorithm(s) can allow software to identify patterns and/or features of the R- interval data and/or the raw heart rate signals or data; [0053] describes how features of the analysis and/or measurement may be selected, extracted, and labelled in real time); extracting feature parameters from the ECG signal and the feature wave information according to the type of arrhythmia to be identified ([0052]; [0053]; [0058] describes that features from the obtained heart rate features are analyzed using one or more of wavelet features and shape based features; [0090] describes a step a method of determining a heart score where, ECG parameters are extracted from the raw ECG waveform data and arrhythmia prediction and/or detection algorithms are run to analyze the obtained raw ECG waveform data); identifying, by a classifier, an occurrence of the type of arrhythmia to be identified according to the feature parameters ([0052] machine learning based 
Regarding claim 2, Gopalakrishnan teaches the method in claim 1, wherein the classifier comprises one of: a neural network, a random forest, and a support vector machine ([0053] states that a number of machine learning algorithms or methods may be trained to identify atrial fibrillation or other conditions such as arrhythmias. These may include the use of decision tree learning such as with a random forest, association rule learning, artificial neural network, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, or the like).
Regarding claim 3, Gopalakrishnan teaches the method in claim 1, further comprising: after extracting the feature parameters from the ECG signal and the feature wave information according to the type of arrhythmia to be identified and before identifying, by the classifier, the occurrence of the type of arrhythmia to be identified according to the feature parameters, normalizing the feature parameters as extracted ([0052] teaches the normalization and standardization of the RR- intervals of 
Regarding claim 4, Gopalakrishnan teaches the method in claim 1, wherein normalizing the feature parameters as extracted comprises performing: a linear proportional transformation method, a range conversion method, or a zero mean standardization method ([0052] describes the normalization of the RR- intervals of the signal; [0058] teaches where  features from the obtained heart rate features are analyzed using one or more of wavelet features and shape based features from a Hilbert transform; [0119] discloses a converter assembly for converting the electric ECG signal to a frequency modulated ECG ultrasonic signal in a frequency range of 18 kHz to about 24 kHz).
Regarding claim 14, Gopalakrishnan teaches the method in claim 1, wherein, in an instance in which the type of arrhythmia to be identified as acquired is the atrial fibrillation, the frequency domain feature parameter comprises a feature parameter of a frequency band in which an f wave is located, and the time domain feature parameter comprises an RR interval related feature parameter, and a feature parameter representing a presence of a P wave within a heartbeat ([0052] teaches the extracting features in different frequency domains with different frequency bands, including high, low and very low frequency bands and the use of features analyzed in the time domain and detection and use of RR intervals for analysis; [0070] teaches the extraction of feature wave information including P wave information. It would be clear that if P wave information is detected then a P wave would be present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al (P.G Pub. No. U.S. 2015/0164349 A1).
Regarding claim 5, Gopalakrishnan teaches everything in claim 3, however, Gopalakrishnan fails to teach wherein normalizing the feature parameters comprises determining:
 
    PNG
    media_image1.png
    70
    158
    media_image1.png
    Greyscale

where                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     is a normalized feature parameter to be processed,                         
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            x
                                        
                                    
                                
                            
                        
                     is a maximum value of the feature parameters,                         
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                        
                     is a minimum value of the feature parameters, and                         
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                     is a normalized feature parameter.
The equation claimed for normalizing the feature parameters, 
    PNG
    media_image2.png
    70
    158
    media_image2.png
    Greyscale
 
Also known as the min-max scaling method is a one of the most common and simplest methods for re-scaling the range of data features, and it would be known and obvious to one of ordinary skill in the art before the effective filling date to utilize this equation for normalizing feature data extracted from the ECG signal.
Claims 7-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al (P.G Pub. No. U.S. 2015/0164349 A1) in view of Habte et al (U.S. Patent No. US 10,194,821 B2).
Regarding claim 7, Gopalakrishnan discloses the method in claim 1, wherein the QRS wave information, the P wave information, and the T wave information are detected ([0070] discuss the are 
Habte further teaches wherein the QRS wave information, the P wave information, and the T wave information are detected using a threshold detection method (Col. 5 line 66- Col. 6 line 18 describes the use of a threshold calculator block in conjunction with a T wave threshold calculator and P wave calculator for the detection of T and P wave information). Habte also teaches the use of an adaptive threshold method for detecting and extracting QRS, P wave, and T wave information (Col. 5 lines 44-51 teaches an adaptive thresholding block for locating two or more QRS complexes. Habte further details the use of wavelet transformation method, a widely used method, for analyzing ECG signals and extracting feature information (Section 2.1). Habte also discusses the use ability to identify different waveform morphologies for the analysis of ECG signals during extraction and analysis of feature information, such as fiducial points (Col. 12 lines 34-40).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Gopalakrishnan in view of Habte to include the use of a threshold detection method, a template matching method, an adaptive threshold method, a wavelet transform method, or a morphology operator method for the detection of QRS, P and T wave information, in order to provide a wide range of complexity, flexibility, and accuracy to a method or device for identifying arrhythmia. Many of these methods are also commonly utilized in the field, by medical devices and professionals, as explained in the background of Habte, so it would be obvious to modify Gopalakrishnan in view of Habte in order to 
Regarding claim 8, Gopalakrishnan teaches the method in claim 1, however, fails to teach, wherein the ECG signal is decomposed by four scales with a quadratic spline wavelet, and an R wave peak position is obtained by zero-crossing between a pair of positive and negative maximum values on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                
                             scale; and a starting point of a Q wave is positioned at a third inflection point position before the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale and an end point of an S wave is positioned at a third inflection point position after the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale.
Habte further teaches wherein the ECG signal is decomposed by four scales with a quadratic spline wavelet (col. 6 lines 66-67 teaches decomposing an ECG signal by a quadratic spline wavelet), and an R wave peak position is obtained by zero-crossing between a pair of positive and negative maximum values (col. 7 lines 25-31 discusses detecting an R wave peak by zero crossing a maximum modulus pair).
Habte further teaches, wherein a starting point of a Q wave is positioned at a third inflection point position before the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale.
    PNG
    media_image3.png
    293
    495
    media_image3.png
    Greyscale

Habte illustrates in Fig. 3B, a graph of the ECG signal X[n] of FIG. 3A that has been processed at scale 1; and Fig 3E, a graph of the ECG signal X[n] of FIG. 3D that has been processed at scale 1. As seen in the                         
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     scale.
Habte further teaches, wherein an end point of an S wave is positioned at a third inflection point position after the R wave peak position on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            1
                                        
                                    
                                
                             scale.
    PNG
    media_image4.png
    293
    495
    media_image4.png
    Greyscale

Habte illustrates in Fig. 3B, a graph of the ECG signal X[n] of FIG. 3A that has been processed at scale 1; and Fig 3E, a graph of the ECG signal X[n] of FIG. 3D that has been processed at scale 1. As seen in the figures, the end point of the S wave, highlighted in red is positioned at a third inflection point position after the R wave peak position, highlighted in yellow, on a                          
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     scale.
Gopalakrishnan modified by Habte, discloses the invention as claimed including detection of R peaks using a quadratic spline wavelet and clearly shows in Figs. 3-4 that the R-wave is usefully discernable in at least scales 1, 2, 4 and 5 from which one can infer that it is likewise discernable in scale 3, but does not expressly disclose using scale                                 
                                    
                                        
                                            2
                                        
                                        
                                            3
                                        
                                    
                                
                             to detect an R-wave peak through zero-crossing. It is known that different components are more clearly visible at different scales (col 7. lines 16-17), so it would be clear to pick a scale at which and R wave is clearly visible to preform zero-crossing to detect the R wave peak. 
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Gopalakrishnan wherein the ECG signal is decomposed by four scales with quadratic spline wavelet; an R 
Regarding claim 11, Gopalakrishnan modified by Habte teaches the method in claim 8, and Habte further teaches, wherein the P wave information is obtained by zero-crossing a pair of positive and negative maximum values on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale (col.8 lines 9-28 describe the process and method for identifying the P wave information in the                                
                                     
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale , Figs 4B-4E illustrates graphically the location of the P and T waves in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale) in a fixed window before the R peak position (col 5. lines 55-58 teaches where two search window boundaries, containing the P and T wave, are calculated and a search window 
    PNG
    media_image5.png
    290
    480
    media_image5.png
    Greyscale

Figure 4B is the signal in Fig 4A processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. Figure 4E is the signal in Figure 4D processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. It can be clearly seen that zero-crossing in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale with provide the T and P wave peaks.
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Gopalakrishnan wherein the P wave information is obtained by zero-crossing between a pair of positive and negative maximum values on a 24 scale in a fixed window before the R wave peak position as taught by Habte, in order to easily identify the P wave information from an acquired ECG signal, as seen in the images above.
Regarding claim 12, Gopalakrishnan modified by Habte teaches everything in claim 8, and Habte further teaches, wherein the T wave information is obtained by zero-crossing a pair of positive and negative maximum values on a                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale (col.8 lines 9-28 describe the process and method for identifying the T wave information in the                                
                                     
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale , Figs 4B-4E illustrates graphically the location of the P and T waves in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale) in a fixed window after the R peak position (col 5. lines 55-58 teaches where two search window boundaries, containing the P and T wave, are calculated and a search window with these 
    PNG
    media_image5.png
    290
    480
    media_image5.png
    Greyscale

Figure 4B is the signal in Fig 4A processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. Figure 4E is the signal in Figure 4D processed in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                            scale. It can be clearly seen that zero-crossing in the                                 
                                    
                                        
                                            2
                                        
                                        
                                            4
                                        
                                    
                                
                             scale with provide the T and P wave peaks.
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Gopalakrishnan, wherein the T wave information is obtained by zero-crossing between a pair of positive and negative maximum values on a 24 scale in a fixed window after the R wave peak position as taught by Habte, in order to easily identify the T wave information from an acquired ECG signal, as seen in the images above.
Regarding claim 17, Gopalakrishnan teaches the method in claim 1, however fails to teach, further comprising; before the feature wave information in the ECG signal according to the type of arrhythmia to be identified is detected, preprocessing the ECG signal, the preprocessing comprising denoising.
Habte teaches a method for detecting ECG features involving a step wherein before the feature wave information in the ECG signal according to the type of arrhythmia to be identified is detected, preprocessing the ECG signal, the preprocessing comprising denoising (col. 9 lines 41-48 describes a 
It would be obvious to one of ordinary skill in the art before the effective filing date, to modify Gopalakrishnan, to include a step for preprocessing the ECG signal, where the preprocessing comprises denoising the ECG signal in order to filter unwanted artifacts from the ECG and provide a clearer ECG signal as taught by Habte. This filtering will allow for more efficient and effective identification of major wave features leading to quicker and more accurate arrhythmia identification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/
Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792